 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
11   ETOUCH LV, LLC,                                      Case No.: 2:18-cv-02066-JAD-NJK
12          Plaintiff(s),                                                Order
13   v.
14   ETOUCH MENU, INC., et al.,
15          Defendant(s).
16          To date, the parties have not filed a stipulated discovery plan as required by Local Rule
17 26-1(a). The parties are hereby ORDERED to file, no later than January 23, 2019, either (1) a
18 joint proposed discovery plan; or (2) a status report explaining why a proposed discovery plan
19 should not be filed at this time.
20         IT IS SO ORDERED.
21         Dated: January 16, 2019
22                                                             ______________________________
                                                               Nancy J. Koppe
23                                                             United States Magistrate Judge
24
25
26
27
28

                                                   1
